


117 HR 1571 IH: Dairy H–2A Eligibility Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1571
IN THE HOUSE OF REPRESENTATIVES

March 3, 2021
Mr. Jacobs of New York introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Immigration and Nationality Act to provide nonimmigrant status for dairy workers.


1.Short titleThis Act may be cited as the Dairy H–2A Eligibility Act. 2.Nonimmigrant status for dairy workersSection 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by inserting after abandoning the following: who is coming temporarily to the United States to perform agricultural labor or services as a dairy worker, or.

